DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 14 April 2022 that:
Added new claims 33-37 directed to essentially the same subject matter as Invention B that was the subject of a Restriction Requirement in the Action mailed 17 February 2022; in response claims 33-37 are withdrawn as being directed to a non-elected invention as further explained below; and
Amended claim 1 to add “the first point and the second point being not displayed by the control interface using a map” which raises issues under 35 USC 112(a) because the specification fails to provide written description support for this limitation.  Meanwhile, the applied art of record including the main reference (Zhong) discloses this limitation as further explained below in the revised prior art rejection
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the applied art does not disclose or suggest “the first point and the second point being not displayed by the control interface using a map”
In response, there are a variety of ways in which Zhong discloses this limitation including 
 [0190] disclosing that the map may be turned off;
[0220] disclosing that the map section 700 may be customized to display limited points of interests and that “the points of interest may include only the UAV and the remote terminal locations” which would exclude the display of the first and second points using the map; and/or
[0217] disclosing an eraser control 716 that can be used to remove some or all of portions of the flight path which would result in the first and second points being not displayed by the control interface using a map; See also [0213] and Fig. 7 in which map may be configured to display a subset of the objects of interests.

Applicant also argues that the applied art does not disclose or suggest 
“displaying a first point on a control interface of an imaging control device…
the first point corresponding to first angle data including a first set of angles; in response to an adding operation of a user on the control interface adding a second point on the control interface and obtaining second angle data corresponding to the second point, the second angle data being different from the first angle data and including a second set of angles, and each of the first set of angles and the second set of angles including a yaw angle and a pitch angle, the first point and the second point being not displayed by the control interface using a map”.
	In response, this argument fails to a) address the evidence cited in the Final Office Action and reasserted here that discloses or teaches this claim language, b) recognize that different references are applied to teach different portions of the above-quoted phrase.  Instead, the references are lumped together and a collective assertion is made that all of the applied art does not disclose or suggest the quoted claim language.
	Applicant then follows on pg. 14 by alleging that the “Office has neither properly determined the scope and content of the references nor properly ascertained the differences between the claimed invention and the cited references”.  No specifics are offered to support this boilerplate argument.  Each and every word of the claims has been fully addressed and the differences clearly spelled out using strikethrough font and other verbiage.  Without a specific complaint and only a generalized allegation, this line of argument is wholly unpersuasive.
	Equally unpersuasive is the unsupported allegation that “the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references”.  A more careful reading of the Final Office Action will reveal that each conclusion of obviousness is supported by detailed rationale including citations to the references.  Moreover, these obviousness rationales have been further supplemented in this office action.    
Election/Restrictions (Election by Original Presentation)
It is noted that Election by Original Presentation is not limited to claim amendments relative to the originally presented claims.  See MPEP 819 in which the examiner may permit a shift in claim scope (e.g. from one invention to another).  In the present application, the examiner has permitted a shift in claim scope from the originally filed claims to the currently pending claims.   Furthermore, MPEP 821.03 states “Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145” (emphasis added to highlight the fact that the broader term “previously claimed” is referenced instead of “originally presented”).  
Applicant first attempted to switch inventions by so heavily amending the pending claims in the Reply filed 23 November 2021 that they amount to newly submitted claims.  See claim 1 in which nearly a whole page of limitations were deleted in favor of a bevy of new limitations.  Amended/newly submitted claims 1, 2, 5-7, 16, 19, 22, 23, 26, and 32-36 were directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims (Invention A) were directed to controlling a UAV based on location point information (aka geographic location waypoints aka first and second points) that are used to control the UAV along with associated angle data for controlling the camera angle.  This originally elected (by presentation) invention has received four office actions on the merits including two final rejections.  
In an apparent change in strategy, Applicant filed an RCE on 23 November 2021 with heavy amendments to independent claim 1 that result in a claimed method that determines an image scope for panorama imaging in which starting and terminating points input by a user on a control interface determine a rectangle defining an imaging scope used to control panorama imaging (Invention B).   Newly filed claims 32-36 in the 23 November 2021 Reply elaborate upon this independent and distinct panorama imaging scope Invention B.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions do not overlap in scope because the panoramic imaging scope Invention B includes additional limitations of determining starting/termination points that are used to determine imaging scope for the panorama imaging having a boundary defined by the points, a straight line connecting the points being a diagonal of the rectangle and controlling the device to perform the panorama imaging based on the imaging scope.  Furthermore, wholly independent and distinct portions of the instant specification support Inventions A and B.  Applicant identifies Figs. 22-29 and [0077]-[0079] as supporting Invention B.  See Page 10 in the Reply filed 23 November 2021.  In contrast, Fig. 14 and [0073]-[0074] are identified by Applicant as supporting Invention B.   See pg. 13 of Reply filed 21 December 2020.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The inventions require a different field of search because they involve different search strategies or search queries.  The search terms and strategies for identifying art teaching Invention B involves graphical user interface inputs creating rectangles that define a panoramic imaging extent which are wholly different strategies than previously pursued for Invention A. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly in the action dated 17 February 2022, claims 1, 2, 5-7, 16, 19, 22, 23, 26, and 32-36 were withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 23 November 2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention was held as being non-responsive (MPEP § 821.03) and was entered. 
An available option for Applicant is to file a Divisional Application to pursue the Invention B claims.  As demonstrated above, an RCE is not an appropriate procedure to pursue claims directed to an independent and distinct invention.
In the Reply filed 14 April 2022, Applicant again attempts to introduce Invention B in the form of new claims 33-37.  While new claim 32 is consistent enough to include in the set of originally elected claims/invention, new claims 33-37 closely parallel the same claims (33-37) that Applicant attempted to enter in the RCE and which are directed to Invention B outlined above 
Since applicant has received an action on the merits for the originally presented invention, invention A has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 10, 16, 19, 22-23, 26-28 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 purports to claim ““the first point and the second point being not displayed by the control interface using a map” 
According to Applicant’s remarks (page 11) submitted with the 14 April 2022 Reply, these amendments are supported by [0059]-[0081] and  Figs. 1-34 of the instant specification as filed. The examiner respectfully disagrees with this assertion and finds that neither these sections nor the remainder of instant specification as filed support for the first and second points to not be displayed by the control interface using a map.  Indeed, the entire specification consistently discloses location point information (aka geographic location waypoints) that are used to control the UAV along with associated angle data for controlling the camera angle.  Moreover, the specification is devoid of any concepts in which generalized first and second “points” are disassociated or otherwise do not correspond to geographical locations and otherwise are not displayed by the control interface using a map.
See, for example, Fig. 4 copied below showing waypoints (e.g. 401, 402 and the other unlabeled dots corresponding to the claimed “first and second points”).  These first and second points are displayed in a “map” because the display illustrates the geographical positional relationships between these points as clearly indicated in Fig. 4.  

    PNG
    media_image1.png
    523
    372
    media_image1.png
    Greyscale

 
Furthermore, the specification lacks any guidance or disclosure as to how a UAV or its payload camera may be controlled or a display generated based on disembodied points having no grounding, connection or correspondence to a geographical location such that the first and second (way) points are not displayed by the control interface using a map.  Instead, amended claim 1 is viewed as a clever claim drafting exercise intended to exclude prior art but having no foundation in the specification.
The above ambiguities raise serious doubt as to possession of the currently claimed invention at the time of filing.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 16, 19, 22, 23, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 2016/0117853 A1); Fisher (US 20160306351 A1); and either Gariepy (US 20100084513 A1) alone or Gariepy and Allard (US 6,535,793 B2).
Claim 1
In regards to claim 1, Zhong discloses an imaging control method {paragraphs
[0011], [0021], [0038] disclosing both manual control of UAV camera payloads and initiation of autonomous tasks that also include automatic image capturing control methods using a predetermined routine as per [0121].  See also cites below for claim 1}, comprising:
displaying a first point on a control interface of an imaging control device, the imaging control device being configured to control a gimbal and an image capturing device carried by the gimbal, the first point corresponding to first angle data including a first set of angles
{Fig. 5 illustrates a graphical user interface 500 that is displayed on the remote display terminal as per [0160], [0210].  Fig. 7 also shows map 700 GUI discussed in [0212]-[0214], [0216], and [0220] that permits a user to specify reference points (waypoints, now claimed as “first point” and “second point”). 
See also the map GUI discussed in [0067]-[0069], [0084], [0107]-[0109], [0139]-[0140] discussing map with a flight path of the UAV that includes reference points (location points aka waypoints aka “first and second points”) that are displayed on a control interface of remote control terminal 112.  This control data obtained from a remote control terminal 112 (Fig. 1, [0110]) includes information that can be used to control the movable object 101 (UAV with camera) per [0117].  Further in regards to the “first point corresponding to the first angle data including a first set of angles” note that the control data input/obtained via remote control terminal 112 includes obtaining navigation commands (e.g. reference points (waypoints) and corresponding payload (camera) control parameters that include position, speed, orientation and attitude of the UAV and/or of the carrier 102 (gimbal) that holds the payload (camera) as per [0117], [0170] to cause angular (roll, pitch, yaw corresponding to the “first set of angles”) and/or linear movement of the payload (camera) 104 relative to the vehicle.  See also [0139]-[0142] and [0144].  Furthermore, the UAV’s flight path may be designated by a series of conventional waypoints (location points) using a map GUI as discussed in [0152], [0220] and may be controlled using autonomous tasks and sequences that include changing the attitude of the payload (camera) using a conventional gimbal to rotate the camera around yaw, pitch, and/or roll axes per [0121], [0170]-[0174], [0216].  The payload/camera is mounted on a gimbal and controlled the camera angle in three degrees of rotation (yaw, pitch, roll) as per [0235]};
in response to an adding operation of a user on the control interface adding a second point on the control interface 
{see the above citations and explanations for displaying a first point on a control interface which clearly includes obtaining/adding plural waypoints/location points and directional angles for the payload camera but does not clearly specify obtaining second angle data of the camera at or corresponding to the second (location) point in response to an adding operation of a user on the control interface.  As to remote control interface, the above cites also discuss that the control data is obtained from a remote control terminal 112 (Fig. 1, [0110]) and includes information that can be used to control the movable object 101 (UAV with camera) per [0117], [0121], [0170]-[0174], [0216] where using a map GUI is also discussed in [0152], [0220]}, and
the first point and the second point being not displayed by the control interface using a map 
{There are a variety of ways in which Zhong discloses this limitation including 
 [0190] disclosing that the map may be turned off;
[0220] disclosing that the map section 700 may be customized to display limited points of interests and that “the points of interest may include only the UAV and the remote terminal locations” which would exclude the display of the first and second points using the map; and/or
[0217] disclosing an eraser control 716 that can be used to remove some or all of portions of the flight path which would result in the first and second points being not displayed by the control interface using a map; See also [0213] and Fig. 7 in which map may be configured to display a subset of the objects of interests.};
controlling the gimbal to move from the first set of angles to the second set of angles {see above citations while [0235] discussing gimbal control controlling the gimbal to maintain the camera orientation relative to a moving target and/or a UAV platform which includes obtaining first and second sets of angles corresponding to a first and second points (e.g. of the target so that the camera can stably track the target as it’s platform and/or the target moves) and controlling the gimbal accordingly}; and 
during a process in which the gimbal is controlled to move from the first set of angles to the second set of angles: controlling the image capturing device to execute an imaging control process in a delayed imaging mode or a panorama imaging mode, and the imaging control process including at least one of an image preview process or an image capturing process
{see [0170] which discusses user selection of various camera shooting modes including a timed shot mode where one or more shots are taken with a predetermined delay (delayed imaging mode).  As to “during a process” it is noted that the UAV and payload camera are clearly disclosed as operating simultaneously such that the camera can, for example, be rotated by a gimbal relative to the UAV to stably track an object via an imaging capturing process as the UAV and/or object move as per [0235].  See also [0173]-[0174].};



Although Zhong discloses obtaining the first (location) point information which clearly includes obtaining/adding plural waypoints/location points and directional angles for the payload camera but does not clearly specify second angle data of the camera at the second (location) point as indicated above using strikethrough font.
Fisher is a highly relevant and analogous reference in the same field of UAV flight and camera control.  See abstract, Figs. 1,2, 6, and [0006]-[0009] as well as the citations below.
Fisher also teaches robust UAV and camera control functionality including a Flight Behavior Authoring Tool in [0059]-[0076] permitting a user to create flight behavior profiles 12 that include adding waypoints and camera angles.  In more detail, Fisher teaches:
displaying a first point on a control interface of an imaging control device, the imaging control device being configured to control an image capturing device carried by the gimbal, the first point corresponding to first angle data including a first set of angles
{see Flight Behavior Authoring Tool, particularly Figs. 2 and 3 and [0060]-[0062], [0066] discussing a waypoint generator tool which places waypoints (first location point information) and enables a user to interact with  graphical camera control icons 68 including  changing the pitch and/or yaw settings of the camera.  Alternatively, see the flight parameter recording software application which records the inputs of a UAV pilot to create a flight path profile that includes UAV locations and camera controls (e.g. angles) at all times during the flight.  The recorded (obtained) information can then be stored and played back to control a UAV autonomously. See [0076]-[0077]}
in response to an adding operation of a user on the control interface adding a second point on the control interface and obtaining second angle data corresponding to the second point, the second angle data being different from the first angle data and including a second set of angles, and each of the first set of angles and the second set of angles including a yaw angle and a pitch angle
{see citations and explanations above for obtaining first (location) point information which includes obtaining a plurality of waypoints and associated camera control including camera angle. See also [0070] clarifying that “the custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details, at each waypoint along the defined flight path” clearly satisfying “the second angle data being different from the first angle data” particularly when this quote is read in light of [0062] specifying that the camera operation details include changing the pitch and/or or yaw of the camera angle.  As to  control interface see Figs. 1, 2, 6, 11 showing remote control interface 24 (e.g. smart phone) as discussed in [0058] and including camera control 68 per [0060]-[0062] and at least a pause button of the live-streamed video in Fig. 11 per [0039], [0094]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zhong’s UAV/camera control method and apparatus which already obtains the first location point information that clearly includes obtaining/adding plural waypoints/location points and directional angles for the payload camera to, in response to an adding operation of a user on the control interface, adding a second point on the control interface and obtaining second angle data corresponding to the second point, the second angle data being different from the first angle data and including a second set of angles, and each of the first set of angles and the second set of angles including a yaw angle and a pitch angle as taught by Fisher because Zhong already discloses a variety of imaging control parameters and autonomous tasks and sequences for a UAV-mounted camera per [0171]-[0174] such that the addition of a more detailed Flight Behavior Authoring Tool as taught by Fisher is considered routine, wholly consistent with and motivated by Fisher in [0070] clarifying that “the custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details, at each waypoint along the defined flight path”;  and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although Zhong clearly discloses a (graphical) user interface receive a wide range of commands to control the UAV and camera as shown in Figs. 5 and 7 and discussed above, Zhong’s control interface is not relied upon to disclose the pause and starting commands as further detailed above.
Gariepy is a highly analogous system in the same field of UAV and payload camera control.  See Fig. 4 including UAV 20 with camera 230 and control station 10 with touch screen interface 260.  An object of Gariepy is to provide an improved user-interface for UAV and onboard mission sensor (e.g. camera) control as per [0006]-[0007].  Figs. 2, 14, 19 are an examples of such an improved graphical user interface that may be used to input flight and payload parameters as per [0057]-[0059].  Fig. 2 is copied below for ease of reference.

    PNG
    media_image2.png
    583
    752
    media_image2.png
    Greyscale



Gariepy also teaches:
in response to receiving a pause command from the user via the control interface; controlling the gimbal to pause moving and stay at a current set of angles and controlling the image capturing device to pause the imaging control process
{user commands 450 may be input using displayed graphical icons (such as those shown in Fig. 2.).  Moreover, these user commands 450 encompass any function of the UAV 20 which includes commands for the camera payload such as pause/start as supported by [0068]; see also Figs. 6-7. [0070]-[0071] while [0092]-[0095] includes entering a target 150 location on the map and a panning mode in which the camera is rotated (panned) towards a target.  The payload window 70 also includes “video feed control icons 1250” per [0095] for the video feed 85 from camera that include a pause button/command as illustrated in Figs. 2, 14, 15, 17, 18, and 20.  It is further noted that Gariepy’s teachings regarding entering user commands via a (displayed) control interface encompasses any function of the UAV and camera and that the “play” button/icon in the camera payload window also teaches the conventional converse of a pause button/icon; in other words, pause and play buttons are two sides of the same conventional coin}; and
in response to receiving a starting command from the user via the control interface after receiving the pause command controlling the controlling the gimbal to continuing moving from the current set of angles to the second set of angles; and controlling the image capturing device to continue executing the imaging control process {see above citations and explanation for the pause command where the play button/icon corresponds to the “starting command”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zhong and Fisher’s graphical user interface which includes a variety of camera and UAV control icons as detailed above to include in response to receiving a pause command from the user via the control interface; controlling the gimbal to pause moving and stay at a current set of angles and controlling the image capturing device to pause the imaging control process and in response to receiving a starting command from the user via the control interface after receiving the pause command controlling the controlling the gimbal to continuing moving from the current set of angles to the second set of angles; and controlling the image capturing device to continue executing the imaging control process as taught by Gariepy because Fisher suggests a broad control interface in [0070] for a “custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details” where pausing/starting the camera imaging control process and the gimbal controlling camera orientation are clearly within this broad suggestion; because Zhong suggests such pause/start functionality as claimed by disclosing pause button of the live-streamed video in Fig. 11 per [0039], [0094] and start/terminate operations for the payload camera 104 in [0117]  and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Assuming, in arguendo, that Gariepy’s teachings regarding entering user commands via a (displayed) control interface that is explicitly disclosed as encompassing any function of the UAV and camera is somehow insufficient to teach a “pause button” for the camera despite the illustration of a “play” button/icon in the camera payload window and its natural flip side of a pause button/icon; in other words, pause and play buttons are somehow not two sides of the same conventional coin; then see Allard.
Allard is also highly analogous because it solves the same problem of controlling a camera mounted on a vehicle with a graphical user interface (GUI).  See abstract while Figs. 3, 8, 9, 11-14 illustrate examples of the GUI for controlling the vehicle (robot) and camera. See also Fig. 15A, 15B, 16 showing camera angle control including tilt position/angle (set of angles including yaw and pitch). 
In Fig. 3 (copied below) Allard clearly teaches a user interface 300 that includes area 350 which contains buttons for controlling camera functions.  These icons/buttons include a stop button 351 that is causes the robot system 100 (including camera) to cease all movement and operations.  Note also that the user interface is discussed as having a camera mode that interprets mouse clicks as commands to pan/tilt the camera instead of controlling the robot to create new waypoints such that the stop button would apply to the camera operations.

    PNG
    media_image3.png
    473
    482
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Gariepy’s teachings regarding entering user commands via a (displayed) control interface that is explicitly disclosed as encompassing any function of the UAV and camera such that the “play” button/icon in the camera payload window and its natural flip side of a pause button/icon operate such that, in response to receiving a pause command from the user via the control interface; controlling the gimbal to pause moving and stay at a current set of angles and controlling the image capturing device to pause the imaging control process and, in response to receiving a starting command from the user via the control interface after receiving the pause command, controlling the controlling the gimbal to continuing moving from the current set of angles to the second set of angles; and controlling the image capturing device to continue executing the imaging control process as collectively taught by Gariepy and Allard because Fisher suggests a broad control interface in [0070] for a “custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details” where pausing/starting the camera imaging control process and the gimbal controlling camera orientation are clearly within this broad suggestion; because Zhong suggests such pause/start functionality as claimed by disclosing pause button of the live-streamed video in Fig. 11 per [0039], [0094] and start/terminate operations for the payload camera 104 in [0117] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 2, Zhong is not relied upon to disclose but Fisher teaches 
wherein generating an imaging route based on the first angle data and the second angle data wherein controlling the gimbal to move includes controlling the gimbal to move based on the imaging route {see Flight Behavior Authoring Tool, particularly Figs. 2 and 3 and [0060]-[0062], [0066] discussing a waypoint generator tool which places waypoints [first (location) point information] and enables a user to interact with  graphical camera control icons 68 including  changing the pitch and/or yaw settings of the camera that are used during (based on) the imaging route.  Alternatively, see the flight parameter recording software application which records the inputs of a UAV pilot to create a flight path profile that includes UAV locations and camera controls (e.g. angles) at all times during the flight which controls the camera orientation (e.g. using Zhong’s gimbal) to move based on the imaging route.  The recorded (obtained) information can then be stored and played back to control a UAV autonomously and based on the image route as claimed. See [0076]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Zhou to include wherein generating an imaging route based on the first angle data and the second angle data wherein controlling the gimbal to move includes controlling the gimbal to move based on the imaging route as taught by Fisher because doing so effectuates the desired/input camera control during/while the UAV flies from waypoint to waypoint and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 3 and 4 (cancelled)

Claim 5
	In regards to claim 5, Zhong discloses 
obtaining a selection command, the selection command configured to select a target point from the first point and the second point {a map shows reference points including a selecting a (target point) position of a home point for the UAV to return per [0036], [0050], [0084].  Furthermore, one-touch controls may be selected to activate predetermined routines such as auto-return to home or an arbitrary location as per [0169] and [0174].  See also [0174] and [0222] in which the UAV may be programmed to follow a dynamic/movable object in which target point is selected}; and
controlling the gimbal to move to a set of angles corresponding to the selected target point {see paragraphs [0169] and [0174] in which the auto-return control 526 causes the UAV to engage in sequence of actions involving propulsion systems to control the UAV to move to the selected target (home or any arbitrary point).   [0235] further discusses gimbal control.  See also target tracking in [0257].  See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions to control the gimbal to move to a set of angles corresponding to the selected target point as also discussed in [0144] and [0170]-[0174].  See also intelligent orientation control in [0187].}.
Claim 6
	In regards to claim 6, Zhong discloses
	obtaining an imaging parameter for the imaging control process; 
wherein controlling the image capturing process to execute the imaging control process includes controlling the image capturing device to execute the imaging control process based on the imaging parameter the imaging parameter includes one or more of an imaging time duration parameter, imaging time interval parameter, an imaging angle parameter, an imaging quantity parameter, and a playback time parameter {see the citations above for the obtaining step in claim 1 particularly the control data discussed in [0117] discussing obtained operational parameters for the camera payload 104 that include imaging parameters such as taking still or moving pictures (imaging quantity), zoom level, imaging modes, resolution (imaging quantity), focus, exposure time, and changing viewing angle or field of view.  See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions as also discussed in [0144] and [0170]-[0174].  It is noted that these yaw, pitch and/or roll camera orientations and changing viewing angle disclosures read on the “imaging angle parameter”.  As for the “imaging time duration parameter moved from claim 1 to claim 6 note that Lopez was previously applied to teach this feature and could be reapplied should the claim language be amended to require it}.
Claim 7
	In regards to claim 7, Zhong discloses wherein controlling the image capturing device to execute the imaging control process further includes:
obtaining imaging adjustment information, the imaging adjustment information comprising one or more of: adjustment information for the imaging time interval parameter, adjustment information for the imaging time duration parameter, adjustment information for the imaging angle parameter, adjustment information for the imaging quantity parameter, or adjustment information for the playback time parameter {it is first noted that “adjustment information” is broadly stated because it does not specify adjustment relative to an initial parameter.  Nevertheless, Zhou’s control section 512 in [0173] refers to adjusting the exposure (imaging time interval parameter) of the image capturing device.  Likewise, paragraph [0258] refers to an input mechanism that permits a user to adjust an operational parameters of the payload (camera) “or other aspects of any object onboard the movable object”}; and
controlling the image capturing device to execute the imaging control based on the imaging parameter and the imaging adjustment information {See citations directly above for generating an imaging adjustment information.  See also [0117] discussing obtained operational parameters for the camera payload 104 that include imaging parameters such as taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view.  It is noted exposure time may be changed/updated/adjusted and reads on “adjustment information for the imaging time duration parameter”.  See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions as also discussed in [0144] and [0170]-[0174].  It is noted that these yaw, pitch and/or roll camera orientations and changing viewing angle disclosures read on the “adjustment information for the imaging angle parameter”. See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions as also discussed in [0144] and [0170]-[0174]. See also the cites for the generating control command step in claim 1 which involve transmitting commands to the UAV to execute image control processes based on adjusted imaging parameters}.
Claims 8, 9 and 11-15, 17, 18, 20, 21, 24, 25, and 29-31 Cancelled

Claim 16
	In regards to claim 16, Zhong discloses: 
the control interface comprising one or more of an angle button, a speed button, a remote control mode switching button, or an imaging mode switching button {control data is provided by remote control terminal 112 that is discussed in [0117] and includes operational parameters for the payload 104 that including taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view.  See also the remote control interface (e.g. “buttons”) provided in the control terminal per [0120]-[0121], [0155], [0157], [0169] and [0257]}; 
the method further comprising:
generating an imaging parameter based on input on the control interface {see [0117] discussing obtaining control information for the payload/camera 104 that includes generating image parameters based on the control interface input for taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view.  See also [0121] for autonomous image capture that would generate the image parameter based on input on the control information as also discussed in [0144] and [0170]-[0174].  As to remote control interface see o [0257] discussing user input mechanisms that can be used to control aspects of the UAV or payload camera including aspects of any object onboard the movable object which would include the camera and its operational parameters (modes).  See also the control interface (e.g. “buttons”) provided in the control terminal per [0120]-[0121], [0155], [0157], [0169] and [0257].}.

Claim 19
	In regards to claim 19, Zhong discloses 
obtaining an operation on the remote control mode switching button {see paragraph [0117] in which the operational parameter for the payload 104 that including taking still or moving pictures, and imaging modes.  See also [0257] discussing user input mechanisms that can be used to control aspects of the UAV or payload camera including aspects of any object onboard the movable object which would include the camera and its operational parameters (modes).  See also the remote control interface (e.g. “buttons”) provided in the control terminal per [0120]-[0121], [0155], [0157], [0169] and [0257].  As such, Zhou discloses a “remote control mode switching button.  See also [0144]}; and
controlling the image capturing device to switch from a first operating mode to a second operating mode {see the citations above the obtaining an operation.  See also the control commands discussed in [0117] stating “switching imaging mode” and [0170]-[0174] and user input in [0257]. See also [0121] for autonomous image capture that would control the target device (UAV or camera) to switch modes (from manual to auto) and use the imaging parameters}.



Claim 22
In regards to claim 22, Zhong  discloses 
{see above citations while [0235] discussing gimbal control including controlling the gimbal to maintain the camera orientation relative to a moving target and/or a UAV platform which includes obtaining first and second sets of angles corresponding to a first and second points (e.g. of the target so that the camera can stably track the target as it’s platform and/or the target moves) and controlling the gimbal accordingly.  It is noted that the UAV and payload camera are clearly disclosed as operating simultaneously such that the camera can, for example, be rotated by a gimbal relative to the UAV to stably track an object via an imaging capturing process as the UAV and/or object move as per [0235].  See also [0173]-[0174].}.
Fisher also teaches:
displaying, on the control interface, the process in which the gimbal is controlled to move from the first set of angles to the second set of angles {see Fig. 2. Illustrating a remote control interface display including one or more camera control buttons 68  that permits a process of a user to enter/change the directional angle (from a first set of angles to second set of angles) as discussed in [0060]-[0066].  Alternatively, see the flight parameter recording software application in which the pilot uses the remote interface to operate the UAV and camera while the system records the inputs of a UAV pilot to create a flight path profile that includes UAV locations and camera controls (e.g. first and second set of angles) at all times during the flight.  The recorded (obtained) information can then be stored and played back to control a UAV autonomously including controlling the camera to move from the first set of angles to the second set of angles. See [0076]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zhong’s UAV/camera control method and apparatus which already obtains the first location point information that clearly includes obtaining/adding plural waypoints/location points and directional angles for the payload camera to include 
displaying, on the control interface, the process in which the gimbal is controlled to move from the first set of angles to the second set of angles as taught by Fisher because Zhong already discloses a variety of imaging control parameters and autonomous tasks and sequences for a UAV-mounted camera per [0171]-[0174] such that the addition of a more detailed Flight Behavior Authoring Tool including a remote control interface as taught by Fisher is considered routine, wholly consistent with and motivated by Fisher in [0070] clarifying that “the custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details, at each waypoint along the defined flight path”;  and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 23
In regards to claim 23, Zhong discloses in response to the user select at least one of delayed imaging mode or panorama imaging mode, displaying the remote control interface {see [0170 which discusses user selection of various camera shooting modes including a timed shot mode where one or more shots are taken with a predetermined delay.  For display, see [0004]-[0007], [0022]-[0025], flight display section 502, [0167], fig. 6 and [0191], [0196]-[0198]}.
Claim 26
In regards to claim 26, Zhong discloses
during the process in which the gimbal is controlled to move from the first set of angles
in response to receiving a terminating command from the user via the control interface controlling the gimbal to stop moving; and controlling the image capturing device to terminating the imaging control process {[0117] discusses operational parameters for the payload 104 that include turning on/off (start, terminate), initiating the taking of still or moving pictures, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view}.
Fisher teaches during the process in which the camera is controlled to move from the first set of angles to the second set of angles {see Flight Behavior Authoring Tool, particularly Figs. 2 and 3 and [0060]-[0062], [0066] discussing a waypoint generator tool which places waypoints (first location point information) and enables a user to interact with graphical camera control icons 68 including changing the pitch and/or yaw settings of the camera.  Alternatively, see the flight parameter recording software application which records the inputs of a UAV pilot to create a flight path profile that includes UAV locations and camera controls (e.g. angles) at all times during the flight.  The recorded (obtained) information can then be stored and played back to control a UAV autonomously. See [0076]-[0077]. See also [0070] clarifying that “the custom flight behavior profile 18 includes a flight path, UAV orientation details, speed details, altitude details and camera operation details, at each waypoint along the defined flight path” .  See also [0062] specifying that the camera operation details include changing the pitch and/or or yaw of the camera angle.  As to  control interface see Figs. 1, 2, 6, 11 showing remote control interface 24 (e.g. smart phone) as discussed in [0058] and including camera control 68 per [0060]-[0062] and at a pause button of the live-streamed video in Fig. 11 per [0039], [0094]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zhong’s start, terminate commands for initiating and terminating the taking of still or moving pictures (start, terminate) and changing viewing angle such that control of the gimbal to stop moving and image imaging capturing device to terminate the imaging control process is in response to receiving the terminating command from the user via the control interface and during the move from the first set of angles to the second set of angles as taught by Fisher and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 29
In regards to claim 29, Zhong discloses
displaying an imaging button for capturing image on the control interface {see mode selection buttons 514, 516, 518 in Fig. 5 corresponding to the camera mode or video mode that causes the payload to go into camera/video modes to capturing images as discussed in [0170]}; and
after the image capturing process is started, obtaining a imaging pause command in response to the imaging button being pressed, the pause command including the imaging pause command {[0117] discusses operational parameters for the payload 104 that include turning on/off (start, terminate, pause), initiating the taking of still or moving pictures (start, terminate, pause), zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view}.
Claim 32
In regards to claim 32, Zhong discloses wherein controlling the image capturing device to execute the imaging control process in the delayed imaging mode or the panorama imaging mode includes controlling the image capturing device to execute the imaging control process in the panorama imaging mode
{see [0170] which discusses user selection of various camera shooting modes including a timed shot mode where one or more shots are taken with a predetermined delay (delayed imaging mode), single shot mode, burst mode, bracketing mode, and the like.  As to panorama imaging see [0274] discussing motion damping used to stabilize the load and improve image quality and reduce the computational complexity of the image stitching steps required to generate a panoramic image, which is considered one of the imaging modes discussed in [0170]}.


Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Zhong; Fisher, and either Gariepy along or Gariepy and Allard as applied to claims 1/6 above, and further in view of Saika (US 20170227162 A1).
Claim 10
In regards to claim 10, Zhong discloses
 {see the citations above for the obtaining step in claim 1 particularly the control data discussed in [0117] which also includes obtained operational parameters for the payload 104 that including taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view.  See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions as also discussed in [0144] and [0170]-[0174].  
It is noted that these yaw, pitch and/or roll camera orientations read on the “angle location parameter” but does not mention “panorama imaging” in this context.  Nevertheless, Zhong discloses panoramic imaging as per a) [0170] which discusses user selection of various camera shooting modes including a timed shot mode where one or more shots are taken with a predetermined delay (delayed imaging mode), single shot mode, burst mode, bracketing mode, and the like and b) [0274] discussing motion damping used to stabilize the load and improve image quality and reduce the computational complexity of the image stitching steps required to generate a panoramic image, which is considered one of the imaging modes discussed in [0170].
See also the citations above for the obtaining step particularly the control data/commands discussed in [0117] which also include various imaging parameters.  See also [0121] for autonomous image capture that would use the imaging parameters and payload (camera) orientation such as yaw, pitch and/or roll at corresponding spatial positions as also discussed in [0144] and [0170]-[0174]}.
Saika is an analogous reference directed to the same field of UAV-based remote imaging.  See the camera system and gimbal in abstract, Figs. 1, 2 and paragraphs [0003] and [0111]-[0113].
Saika also teaches that remotely controlling such a UAV-mounted camera includes camera controls that encompass panoramic image generation including the imaging parameter comprising one or more of a time interval parameter for panorama imaging, an angle location parameter for panorama imaging, an imaging scope parameter for panorama imaging, and an imaging quantity parameter for panorama imaging as per paragraphs [0111]-[0113] discussing image parameters for panoramic image capture that include frame rate (time interval parameters) which is based on the tracked movement speed of an object; angle location parameter for panorama imaging (see [0111], [0113] which controls the camera, the motor and/or gimbal to pan the camera slowly over an angle range to generate the images for panoramic video and a time interval parameters for panorama (controls begin recording of panorama and end when it reaches certain angles in rotational path)}.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Zhong’s imaging control method for a UAV that already generates a variety of imaging commands (e.g. taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view per [0117]) to include highly conventional panoramic imaging commands including the imaging parameter comprising one or more of a time interval parameter for panorama imaging, an angle location parameter for panorama imaging, an imaging scope parameter for panorama imaging, or an imaging quantity parameter for panorama imaging as taught by Saika because a) panoramic image mode is within the explicitly mentioned and motivated “image modes” of [0117] particularly in view of [0274] which mentions panoramic based imaging, and/or b) doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong; Fisher, and either Gariepy along or Gariepy and Allard as applied to claim 1 above, and further in view of Kwon (US 2016/0360087 A).
Claim 27
In regards to claim 27, Zhong discloses a variety of camera commands but is not relied upon to disclose preview button/commands as more particularly recited in claim 27.
Kwon is a highly analogous method of controlling a UAV and camera mounted on the UAV (see Figs. 1, 3, 6 and 8).  Fig. 9 illustrates the preview image from the UAV and is an example of the highly conventional nature of a preview image mode.
Kwon also teaches
displaying a preview button on the control interface {see [0079] discussing user input unit 123 (control interface) including buttons, virtual keys, etc. for the various functions of the device which would include the preview pause cited below}; and
after the image preview process is started, obtaining a preview pause command in response to the preview button being pressed, the pause command including the preview pause command {see paragraph [0160] in which preview images are taken by a camera mounted to the flying object/UAV 200.  The “preview command” may be a default setting (preview starting command) or implemented using buttons per [0079] that is used when the flying object/UAV 200 is turned on and permits a user to adjust the shot mode and camera angle as per [0167]-[0169].  Control commands include commands related to shot mode as well as the flight path per [0165].  Moreover, the shot modes relate to recording the images as opposed to preview mode discussed in [0167] such that when a shot mode is entered, preview images are stopped/paused (preview pausing command).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Zhong’s imaging control method for a UAV that already generates a variety of imaging commands (e.g. taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view per [0117]) to include a highly conventional preview mode including displaying a preview button on the control interface; and after the image preview process is started, obtaining a preview pause command in response to the preview button being pressed, the pause command including the preview pause command as taught by Kwon because a) preview mode is within the explicitly mentioned and motivated “imaging modes” of [0117], b) preview mode reduces memory storage requirements because the preview is not recorded for storage while still permitting the operator to view images taken by the camera, and/or c) doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 28
In regards to claim 27, Zhong discloses a variety of camera commands but is not relied upon to disclose preview pause/starting commands as more particularly recited in claim 27.
Kwon also teaches
after the image preview process is paused, obtaining a preview starting command in response to the preview button being pressed, the starting command including the preview starting command {see above citations for claim 27 particularly the control from shot mode to preview mode which starts the preview}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Zhong’s imaging control method for a UAV that already generates a variety of imaging commands (e.g. taking still or moving pictures, zoom level, imaging modes, resolution, focus, exposure time, and changing viewing angle or field of view per [0117]) to include a highly conventional preview mode including after the image preview process is paused, obtaining a preview starting command in response to the preview button being pressed, the starting command including the preview starting command as taught by Kwon because a) preview mode is within the explicitly mentioned and motivated “imaging modes” of [0117], b) preview mode reduces memory storage requirements because the preview is not recorded for storage while still permitting the operator to view images taken by the camera, and/or c) doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon (US 20160360087 A1) is the US equivalent of art cited in Applicant’s ___ IDS but for which only an English abstract was provided.  Kwon has extensive disclosure on various UAV shot modes including preview video images as the UAV moves between positions and burst mode.  See Figs. 2, 9, and corresponding descriptions.
Wang (US 20190253611 A1) discloses a UAV with camera payload supported by a gimballed carrier permitting control of pitch, roll and yaw along an flight path.  See [0054], [0125]-[0126].
Gu (US 20190241263 A1) discloses in [0008] a flight path generation method for a flight vehicle that photographs a subject while traveling around a side of the subject, includes the steps of: determining a photographing position for the flight vehicle to photograph the subject on the basis of a flight range of the flight vehicle and photographing position intervals that are intervals between positions at which the subject is photographed with the flight vehicle; and generating a flight path of the flight vehicle such that the flight path passes through the photographing position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486